Exhibit 10.1

 

[g49811kii001.gif]

CORPORATION

 

7140 Office Circle

P.O. Box 15600

Evansville, IN  47716-0600

Phone:  (812) 962-5000

Fax:      (812) 962-5400

 

 

January 14, 2011

 

Mr. Richard F. Dauch

880 Hidden Pine Road

Bloomfield Hills, Michigan 48304

 

Dear Rick:

 

We are pleased that you have agreed to join Accuride Corporation (“Accuride” or
the “Company”) as its Chief Executive Officer.  This letter will set forth our
agreement regarding the terms of your employment.

 

Position:

 

Chief Executive Officer of the Company, reporting to the Board of Directors of
the Company commencing on your Start Date (as defined below).

 

 

 

Board:

 

Effective as of your Start Date, you will be appointed to serve as a member of
the Company’s Board of Directors. Additionally, so long as you are the Chief
Executive Officer, the Company will use commercially reasonable efforts to
nominate you for re-election as a director prior to the end of your term.

 

 

 

Start Date:

 

You will commence employment with the Company on or before February 1, 2011, the
date you commence employment being your “Start Date”.

 

 

 

Base Salary:

 

Your base salary will be $625,000/year.

 

 

 

Annual Incentive:

 

You will be eligible to participate in the Company’s Annual Incentive
Compensation Plan (“AICP”), including full participation in the 2011 plan year.
The Annual Incentive is payable as a percent of base salary and will be
determined based on actual performance of the Company for the fiscal year
compared against the established AICP performance metrics. For your position,
the target payout is 100% of base salary. Except as specified herein your right
to the AICP incentive will be subject to the terms of the applicable Accuride
Corporation Annual Incentive Compensation Plan — Plan Year Eligibility, Target
Opportunity and Administrative Guidelines.

 

 

 

Long Term Incentive:

 

You will be eligible for a long-term incentive grant with a value equal to 165%
of your base salary, which will vest on a pro rata basis over three years (i.e.,
1/3 vests on each of the first three anniversaries of the grant date). The grant
will be made at the same time and on the same terms as long term incentive
grants to be made to other members of Accuride’s senior management. It is
contemplated

 

--------------------------------------------------------------------------------


 

 

 

 that the 2011 grant will be made in the form of restricted stock units.

 

 

 

Initial Equity Award:

 

On your Start Date you will be granted that number of restricted stock units
equal to $1,000,000, divided by the trailing 5 day average of the closing prices
of the Company’s common stock ending on the Start Date (the “Initial RSU
Award”). The Initial RSU Award will vest, subject to your continued service with
the Company over three years, with 50% vesting on the first anniversary of your
Start Date and 25% on each of the following two anniversaries. All other terms
of the Initial RSU Award will be consistent with the Company’s standard
restricted stock unit award agreement used for making its annual long-term
incentive grants.

 

 

 

Legal, Financial & Tax Planning Assistance

 

Accuride will reimburse you for reasonable and agreed upon legal fees incurred
by you in connection with your seeking bonuses earned for 2010 from your prior
employer. In addition, Accuride will reimburse you up to $15,000 for reasonable
legal fees and other expenses incurred by you in connection with this letter
agreement and all other agreements referenced herein. All such reimbursements
shall be made in accordance with the Company’s normal expense reimbursement
policies upon submission of proper documentation. You agree to timely submit
such expenses for reimbursement and, if timely submitted, reimbursement payments
shall be made as soon as administratively practicable following such submission,
but in no event later than December 31st of the calendar year following the
calendar year in which the expense was incurred. In no event shall you be
entitled to any reimbursement payments after December 31st of the calendar year
following the calendar year in which the expense was incurred.

 

 

 

Relocation Assistance:

 

You will be eligible for Accuride’s Tier I Relocation program. All reimbursable
relocation expenses must be incurred within one year from your Start Date.

 

 

 

Severance & Retention Agreement:

 

You and the Company will enter into a Severance and Retention Agreement in the
form attached hereto as Exhibit A.

 

 

 

Benefits:

 

As an employee of Accuride you will continue to receive benefits and perquisites
at the level and under terms which are provided from time to time to the
Company’s senior executive officers generally, including:

 

·  Medical/Dental/Vision/ Life/AD&D/LTD insurance

 

·  401(k) Plan

 

·  4 weeks vacation

 

All benefit plans and programs are subject to change or termination at any time
at the discretion of the Compensation Committee of the Board. It is understood
that perquisites, which the Company does not intend to renew at the expiration
of existing agreement with certain other senior executive officers, have not
been included in your benefits package.

 

2

--------------------------------------------------------------------------------


 

Restrictive Covenants:

 

You agree to execute, abide by and be bound by the Company’s standard Agreement
to Assign Inventions and Maintain Secrecy and the Policy on Confidential & Trade
Secret Information. You also agree to execute and be bound by the Company’s
standard Confidentiality, Non-solicitation, and Non-competition Agreement.

 

 

 

Other:

 

As a condition of your employment with Accuride, you will be bound by all
company policies to the extent that they apply to senior executives of the
Company.

 

This letter agreement will be governed by the laws of the State of Indiana,
without regard to any conflicts of law provision.

 

Please note that your employment at Accuride is “at will.” This means that you
may resign from Accuride at any time with or without cause, and Accuride has the
right to terminate your employment with or without cause.  Neither this letter
nor any other communication, either written or oral, should be construed as a
contract of employment for any particular duration.  This letter supersedes and
replaces all prior written and oral communication on employment related
subjects.

 

This letter may be executed in counterparts, and each counterpart will have the
same force and effect as an original and will constitute an effective, binding
agreement on the part of each of the undersigned.

 

Signature Page Follows

 

3

--------------------------------------------------------------------------------


 

Signature Page for Employment Letter

 

Please sign and date this letter agreement in the space indicated and return to
Bill’s attention to evidence your understanding and agreement to the terms set
forth herein.

 

Sincerely,

 

/s/ William M. Lasky

 

 

 

William M. Lasky

 

Chairman of Board

 

Accuride Corporation

 

 

 

/s/ Benjamin C. Duster IV

 

 

 

Benjamin C. Duster

 

Chairman of Compensation Committee

 

Accuride Corporation

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

/s/ Richard F. Dauch

 

Richard F. Dauch

 

 

 

Date: January     , 2011

 

 

4

--------------------------------------------------------------------------------